Citation Nr: 0020989	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of L4, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1942 to 
April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The report of a December 1998 VA psychiatric examination, on 
page 5, reflects that the examiner found the veteran to have 
a generalized anxiety disorder that was partially related to 
his active duty service.  Therefore, a claim of entitlement 
to service connection for a generalized anxiety disorder is 
inferred and is referred to the RO for its consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected residuals of a fracture 
of L4 are manifested by no more than severe limitation of 
motion with vertebral deformity with severe degenerative back 
disease being unrelated thereto. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
residuals of fracture of L4 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7. 4.10, 
4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5285, 5292, 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected low 
back disability is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded a VA examination and treatment 
records have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
low back disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue. 

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Service medical records reflect that the veteran sustained an 
injury in December 1944 due to a blast of an 88-millimeter 
shell in which he was thrown out of a half track to the 
ground.  He sustained contusions and a chip fracture of the 
4th lumbar vertebra, anterior superior lip of the body.  The 
diagnoses included complete simple chip fracture of the 
anterior superior aspect of the body of the 4th lumbar 
vertebra incurred due to enemy action in December 1944 when 
the veteran was thrown from a half track by shell blast and 
chronic lumbar strain that was moderate and secondary to the 
chip fracture.  An April 1945 rating decision granted service 
connection for residuals of a shell blast with fracture of 
the 4th lumbar vertebra and lumbar strain, assigning a 
40 percent evaluation.  A January 1948 rating decision 
granted an additional 10 percent for vertebral deformity, 
effecting a 50 percent evaluation for the veteran's 
service-connected low back disability.  That evaluation has 
remained in effect until this time. 

The report of a July 1998 VA examination reflects that the 
veteran reported the history of the injury to his back and 
reported daily pain.  The veteran also indicated that he had 
weakness on standing, easy fatigability, and lack of 
endurance.  His treatment consisted of conservative care.  On 
examination the veteran had a well-healed scar at the site of 
his shrapnel injury on his back that was well healed.  There 
was no significant muscle atrophy of the paraspinous muscles.  
Forward flexion was accomplished to 65 degrees with 
95 degrees being normal.  Extension was to 25 degrees with 
35 degrees being normal.  Left and right lateral bending was 
to 25 degrees with 40 degrees being normal.  Left rotation 
was to 30 degrees, and right rotation was to 45 degrees with 
55 degrees being normal.  Strength was 5 over 5 bilaterally, 
and deep tendon reflexes were one plus in the lower 
extremities.  There was evidence of painful motion and 
complaints of pain on ambulation.  X-rays revealed severe 
degenerative arthritis and multi-level degenerative disc 
disease.  The impression included severe degenerative 
arthritis of the lumbar spine and indicated that the 
veteran's activity level and function was clearly limited by 
his degenerative changes of the lumbar spine.  The fracture 
sustained at the time of the inservice injury appeared to be 
well healed and the examiner believed that the veteran's 
complaints of pain were now directly attributable to 
degenerative back disease, the most prominent level of 
degeneration was at L4-5, and this was more likely related to 
general degenerative changes appropriate with the veteran's 
age, and not necessarily directly attributable to 
service-connected injury which appeared to be well healed. 

The veteran's service-connected low back disability has been 
evaluated under the provisions of Diagnostic Codes 5285 and 
5292 of the Rating Schedule.  Diagnostic Code 5285 provides 
that for residuals of fracture of a vertebra without cord 
involvement with abnormal mobility requiring a neck brace, a 
60 percent evaluation will be awarded.  In other cases, 
rating will be made in accordance with definite limitation of 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  Diagnostic Code 5292 provides 
that for severe limitation of motion of the lumbar spine a 
40 percent evaluation will be assigned.  Diagnostic Code 5293 
provides that for severe intervertebral disc syndrome a 
40 percent evaluation will be assigned.  For pronounced 
intervertebral disc syndrome a 60 percent evaluation will be 
assigned.  Diagnostic Code 5289 provides that for favorable 
ankylosis of the lumbar spine a 40 percent evaluation will be 
assigned.  For unfavorable ankylosis a 50 percent evaluation 
will be assigned.  Diagnostic Code 7803 provides that for 
scars that are superficial, poorly nourished, with repeated 
ulceration, a 10 percent evaluation will be assigned.  For 
scars that are superficial, tender and painful on objective 
demonstration, a 10 percent evaluation will be assigned.  

The veteran's service-connected low back disability has been 
evaluated as 40 percent disabling under Diagnostic Code 5292 
for severe limitation of motion.  An additional 10 percent 
has been added for vertebral deformity under Diagnostic 
Code 5285 for a combined evaluation of 50 percent.  There is 
no competent medical evidence that the veteran experiences 
ankylosis of the lumbar spine.  Rather, the competent medical 
evidence reflects that the veteran continues to be able to 
accomplish motion in all planes, even with consideration of 
all limiting factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a 
preponderance of the evidence is against a greater evaluation 
under Diagnostic Code 5289 for unfavorable ankylosis since a 
preponderance of the evidence demonstrates that the veteran 
does not have unfavorable ankylosis.  The record reflects 
that the veteran has degenerative disc disease of the lumbar 
spine, but competent medical evidence specifically associates 
this degenerative change with the veteran's age and 
specifically dissociates this degenerative change from the 
service-connected injury.  Therefore, a preponderance of the 
evidence is against a greater evaluation under Diagnostic 
Code 5293. 

Further, competent medical evidence reflects that the scar on 
the veteran's back is well healed and there is no competent 
medical evidence that indicates that the scar results in any 
symptoms warranting a separate evaluation even with 
consideration of Esteban v. Brown, 6 Vet. App. 259 (1994).  
The veteran's service-connected low back disability has been 
assigned the maximum schedular evaluation under Diagnostic 
Code 5292 and there is no indication that the veteran has 
abnormal mobility requiring a brace.  Therefore, a 
preponderance of the evidence is against a greater evaluation 
under Diagnostic Code 5285.  On the basis of the above 
analysis, a preponderance of the evidence is against an 
evaluation greater than that which has been assigned.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, treatment records do not 
indicate that the veteran has received treatment for his 
service-connected low back disability or that any of the 
hospitalizations have been related thereto.  Further, the 
competent medical evidence indicates that the veteran's 
service-connected injury is well healed and associates his 
principal complaint to degenerative back disease that is 
related to his age and not attributable to his 
service-connected injury.


ORDER

An increased rating for residuals of a fracture of L4 is 
denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

